Title: From George Washington to Major General Alexander McDougall, 31 March 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir.
Valley Forge March 31st 1778.

That part of the Troops of New York have left that place, admits of no doubt—the accounts of their number differ—some say four Regiments (two British and two Hessian)—some 2300, and others 2500 men—all of which there is reason to believe are arrived at Philadelphia; as a Fleet consisting of near 50 Transports (the same number that left New

York) passed Wilmington about five days ago. By report, Rhode Island was to be evacuated (as on the 20th instant) and the Garrison brought to Philadelphia—this if true, evidently proves that General Howe intends an early Campaign—to take advantage of our weak state.
What is to be done? We must either oppose our whole force to his in this quarter—or take the advantage of him in some other. which leads me to ask your opinion of the practicability of an attempt upon New York, with Parson’s Brigade, Nixons, and the Regiments of Van scoick, Hazen and James Livingston; aided by Militia from the States of New York and Connecticut—such I mean as can speedily be drawn together—On this subject and the advisability of such an enterprise, I would have you consult Governor Clinton and General Parsons—and them only—In considering of this matter, Provisions will be a capital object; not merely on account of the quantum necessary for the support of such force as may be thought adequate for your own operations, but inasmuch as it respects this Army; which must depend materially upon the Eastern States for Beef and Pork; and must at all events, be attended to as a primary object.
If in viewing this matter in every light the importance of it deserves, you shall be of opinion that it can be undertaken with a fair prospect of Success, I shall not withdraw any part of the abovementioned Troops to this Army. if on the other hand, too much danger and difficulty should appear, to warrant the attempt; I desire that Vanscoicks Regiment (which has been ordered to Fish-kill) may be directed to march without delay to join me.
It is unnecessary I am sure, for me to add, that the most profound secrecy should attend your operations, if the Scheme is adopted. and to drop hints of such a measure being in agitation, if it is not, in order to divide the attention of the Enemy. I am with sincere esteem Dear Sir Your most obedt Servt

Go: Washington

